 

 
 

Case 7:16-cr-O0466-NSR Document 295 Filed 07/02/f

 

USDC SDNY

 

 

 

4] DOCUMENT \
ELECTRONIC VEL Y FiLED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK iia
J DATE FU ED: 7 220705 de
UNITED STATES OF AMERICA, + =
“ara: No. 16-CR-466 (NSR)
JOSEPH SCALI, me
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

WHEREAS on March 29, 2020, Defendant Joseph Scali (“Mr. Scali’’) filed a notice of
appeal of his judgment of conviction. (ECF No. 249);

WHEREAS the appeal of Mr. Scali’s conviction remains pending;

WIIEREAS on April 10, 2020, Mr. Scali moved for compassionate release pursuant to
18 U.S.C. § 3582(c). (ECF No. 272);

WHEREAS on April 20, 2020, the Court denied Mr. Scali’s motion without prejudice to
renew. (ECF No. 277);

WHEREAS, on April 29, 2020, Mr. Scali renewed his motion for compassionate release.
(ECF Nos. 278, 287, 289, 291);

WHEREAS on May 13, 2020, the Government filed an opposition. (ECF Nos. 286, 290,
293);

WHEREAS on July 1, 2020, the Court held a telephonic hearing to address the parties’
arguments;

IT IS HEREBY ORDERED THAT Mr. Scali’s motion for compassionate release is
DENIED for lack of jurisdiction. Because the filing of a notice of appeal “confers jurisdiction on
the court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal,” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982), this
Case 7:16-cr-O0466-NSR Document 295 Filed 07/02/20 Page 2 of 2

Court lacks jurisdiction to modify Mr. Scali’s sentence. See United States v. Ransom, 866 F.2d
574, 575-76 (2d Cir. 1989) (the filing of a notice of appeal does not permit the “substantive
modifications of judgments” in criminal cases); United States v. Martin, No.18-CR-834, 2020 WL
1819961, at *2 (S.D.N.Y. Apr. 10, 2020) (“Once [defendant] filed his notice of appeal challenging
the Court’s sentence, jurisdiction over the question raised in his § 3582(c) motion transferred to

the Second Circuit.”).

Dated: July 2, 2020
White Plains, New York

 

( fa
NELSON S. ROMAN
United States District Judge
